Case 2:20-cv-00862-WSS Document 9-2 Filed 07/13/20 Page 1 of 2




          EXHIBIT B
                  Case 2:20-cv-00862-WSS Document 9-2 Filed 07/13/20 Page 2 of 2

                                                                                                           COMMERCIAL PROPERTY
                                                                                                                   CP 01 40 07 06

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                 EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


A. The exclusion set forth in Paragraph B. applies to                D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements                        Policy are hereby amended to remove reference
   that comprise this Coverage Part or Policy,                          to bacteria:
   including but not limited to forms or endorsements                   1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   that cover property damage to buildings or                              Bacteria; and
   personal property and forms or endorsements that                     2. Additional Coverage – Limited Coverage for
   cover business income, extra expense or action of                       "Fungus", Wet Rot, Dry Rot And Bacteria,
   civil authority.                                                        including any endorsement increasing the
B. We will not pay for loss or damage caused by or                         scope or amount of coverage.
   resulting from any virus, bacterium or other                      E. The terms of the exclusion in Paragraph B., or the
   microorganism that induces or is capable of                          inapplicability of this exclusion to a particular loss,
   inducing physical distress, illness or disease.                      do not serve to create coverage for any loss that
                                                                        would otherwise be excluded under this Coverage
   However, this exclusion does not apply to loss or                    Part or Policy.
   damage caused by or resulting from "fungus", wet
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or
   Policy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion
   supersedes any exclusion relating to "pollutants".




CP 01 40 07 06                                   © ISO Properties, Inc., 2006                                        Page 1 of 1
